United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-1410
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                            Matthew Steven Boyd

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                         Submitted: January 14, 2020
                            Filed: April 9, 2020
                              [Unpublished]
                              ____________

Before KELLY, BEAM, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Matthew Boyd appeals the district court’s1 imposition of the career offender
enhancement (United States Sentencing Guidelines Manual § 4B1.1), based upon two
prior drug trafficking offenses. Boyd argues the two offenses were really one
continuing offense because (1) the convictions and sentences for the offenses were
handed down on the same date and (2) because he was actually in custody throughout
the relevant time period and the two offenses were therefore not separated by an
intervening arrest. See U.S.S.G. §§ 4A1, 4B1.2(c) (indicating that prior convictions
are counted separately if the sentences for the two felony convictions are counted
separately, i.e., if the sentences were imposed for offenses separated by an intervening
arrest). Boyd also challenges the reliability of the state court records used to prove
the prior offenses and arrests. With the career offender enhancement, Boyd’s
sentencing range was 188 to 235 months. However, the district court varied
downward to 144 months, believing it to be “the fair and just sentence.” Without the
career offender enhancement, the government contends that Boyd’s Guidelines range
would have been 130 to 162 months. Thus, the government points out that even if
the district court erred in applying the enhancement, Boyd’s sentence would likely
have been the same.

       We have reviewed the testimony of the probation officer at sentencing, and the
record of the state court drug offenses at issue and are satisfied that the government
met its burden to establish two separate drug trafficking offenses. The first offense,
possession with intent to deliver methamphetamine, occurred on September 4, 2011,
and Boyd was arrested on that date. The second offense, also possession of
methamphetamine with intent to deliver, occurred on November 16, 2011. Because
there was an intervening arrest (September 4, 2011) between the two offenses, there
were indeed two separate offenses, qualifying Boyd for the career offender
enhancement. United States v. Armstrong, 782 F.3d 1028, 1036 (8th Cir. 2015)


      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas.

                                          -2-
(noting that prior sentences–and therefore offenses–are counted separately if the
defendant is arrested for the first offense prior to committing the second offense).
Further, we reject Boyd’s argument that the state court records used to establish the
prior offenses and arrests were not sufficiently reliable, as the district court found
them to be reliable after the probation officer testified. See United States v.
Schlosser, 558 F.3d 736, 740 (8th Cir. 2009) (holding that the reliability of state court
records for use at sentencing is within the district court’s discretion and depends upon
the particular facts of each case). Accordingly, we affirm.
                         ______________________________




                                          -3-